Citation Nr: 1232018	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to July 1988.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  This case was remanded by the Board in January 2011 and March 2012 for additional development.

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder in June 2012, which the RO indicated were reviewed in the July 2012 supplemental statement of the case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed hearing loss is not related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April 2006, the Veteran was provided notice of the information and evidence needed to substantiate his claim for service-connection for bilateral hearing loss, and the respective allocation of responsibilities between himself and VA.  This letter also provided notice of the information and evidence needed to establish a disability rating and effective date for the disabilities on appeal.  Accordingly, the duty to notify has been satisfied.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's in-service treatment records and VA treatment records were obtained.  The Veteran has not authorized the release of any additional, unobtained, relevant, available evidence.  The Veteran was also afforded adequate VA examinations in connection with his bilateral hearing loss claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)-(e) (2011).

The Board also finds that there has been substantial compliance with the remand directives.  The first remand requested that VA contact the Veteran and request information as to treatment of his hearing loss disability after March 2006.  VA was also to obtain VA treatment records dated after March 13, 2006, and to schedule a VA examination.  On remand, the Veteran was contacted by way of a February 2011 letter and requested to identify any records relevant to treatment of his hearing loss, additional VA treatment records were obtained and a VA examination was conducted.  The March 2011 remand requested that additional VA treatment records be obtained and that an addendum be obtained to the medical opinion, both of which were accomplished on remand.  The VA examination and the addendum are sufficient as the medical history was reviewed, an examination was conducted and as an opinion with rationale was provided.
 
Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are negative for any diagnosis of hearing loss.  Service audiograms dated in April 1965, September 1969, August 1973, October 1984, and May 1988 did not demonstrate hearing loss for VA purposes.  Id.

On enlistment examination in April 1965, the following results were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
10 (20)
5 (15)
n/a
10 (15)
LEFT
5 (20)
20 (30)
5 (15)
n/a
10 (15)

Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard; these are the numbers in parentheses.

On retirement examination in May 1988, the following results were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
15
LEFT
5
0
5
20
20

After separation from military service, an October 1988 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
5
10
5
LEFT
5
0
-5
10
15

Using the Maryland CNC word list, speech recognition was 96 percent in the right ear and 96 percent in the left ear.

A June 1993 private audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
-
20
LEFT
15
5
10
-
30

Speech discrimination testing was 100 percent in the right ear and 100 percent in the left ear.  It was not shown whether the speech discrimination testing was accomplished using the Maryland CNC Test.

A July 2002 private audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
45
50
LEFT
20
15
30
40
50

Speech discrimination testing was 100 percent in the right ear and of 92 percent in the left ear.  It was not shown that the speech discrimination testing was accomplished using the Maryland CNC Test.  The medical evidence of record shows that bilateral hearing loss has been consistently diagnosed for VA purposes since July 2002.  38 C.F.R. § 3.385.  The examiner noted that the Veteran's results were consistent with mild noise-induced hearing loss.

In an August 2007 VA audiological examination report, the Veteran reported that he began experiencing gradual hearing loss in the 1970s during military service.  Following audiological examination, the examiner opined that the Veteran's hearing loss was not likely the result of military noise exposure, as all of the Veteran's in-service audiograms showed normal hearing in both ears.

A May 2011 VA audiological examination report addendum stated that the Veteran's claims file was available and had been reviewed.  The examiner noted the Veteran's in-service audiological examinations in April 1965, September 1969, August 1973, October 1984, and May 1988 showed normal hearing in both ears.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military service, on the basis that his hearing was normal at the time of his separation from service.

In a June 2012 VA medical opinion, the audiologist who wrote the May 2011 VA audiological examination report addendum stated that the May 2011 medical opinion stood as stated.  The examiner added that medical literature from the National Academy of Sciences concluded that there "was NO sufficient scientific basis for the exist[e]nce of delayed-onset hearing loss."  The examiner noted that, while delayed onset hearing loss had not been ruled out by the literature, "based on current knowledge of acoustic trauma and the instantaneous or rapid devel[o]pment of noise-induced hearing loss there was NO reasonable basis for delayed-onset hearing loss."

The preponderance of the evidence of record shows that the Veteran's currently diagnosed hearing loss is not related to military service.  The Veteran's service treatment records are negative for any diagnosis of hearing loss for VA purposes.  While the Veteran has a current diagnosis of hearing loss for VA purposes, there is no evidence of record that such a diagnosis existed prior to July 2002, approximately 14 years after separation from military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In addition, post-service audiograms dated in October 1988 and June 1993 also showed that the Veteran did not have hearing loss for VA purposes at those times.

Furthermore, there is no medical evidence of record which relates the Veteran's currently diagnosed hearing loss to military service.  The only medical evidence of record which comments on any relationship between the Veteran's currently diagnosed hearing loss and military service are the August 2007 VA audiological examination report, the May 2011 VA audiological examination report addendum, and the June 2012 VA medical opinion.  All of these reports stated that the Veteran's currently diagnosed hearing loss was not likely related to military service.  In addition, the June 2012 VA medical opinion based this finding on a comparison of medical literature to the facts of the Veteran's case.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Being exposed to loud noises, and experiencing difficulty hearing, are specific factual matters for which lay evidence has been found to be competent.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, the Veteran's statements are competent to demonstrate that he was exposed to loud noise during military service and that he experienced difficulty hearing continuously from military service until the first diagnosis of bilateral hearing loss for VA purposes in July 2002.  The Board also finds the Veteran's statements credible, as the evidence of record shows that he filed a claim for hearing loss in August 1988, indicating that he believed he was experiencing difficulty hearing at approximately the same time as his separation from military service.  However, the Board finds that the Veteran did not have a chronic hearing disability in service as hearing was normal at separation, nor is continuity of symptomatology shown as hearing was normal not only at separation from service, but also at the time of an October 1988 VA audiological examination and an June 1993 private audiological examination.  These audiological examination reports are highly probative evidence as to whether the Veteran had a hearing loss disability in service and thereafter until June 1993.  The Board thus assigns significantly higher probative weight to the medical evidence of record than to the Veteran's lay statements.  Despite the Veteran's clear beliefs that he was experiencing difficulty hearing at the time of his separation from military service, audiological testing specifically demonstrated that the Veteran did not have hearing loss for VA purposes at that time. These objective findings based on contemporaneous findings outweigh the Veteran's statements that he had hearing loss.   Further medical evidence showed that hearing loss for VA purposes still did not exist in June 1993, approximately five years after separation from military service.  

In addition, the Veteran as a lay person is not competent to provide an etiological opinion for hearing loss as that is a matter that is beyond the capability of a lay person to observe.  Even if he were competent to provide such an opinion and the Board found his assertions credible and probative, his assertions are outweighed by the more probative medical opinion.  The examiner based the opinion on an examination, a review of the history and provided an opinion supported by rationale.  The Veteran asserted his hearing loss is due to excessive noise exposure in the military, but did not address the significance of the normal hearing tests at the time of separation and until 1993.  Accordingly, the medical opinion outweighs the lay statements.  There is no other evidence of record that otherwise relates the Veteran's currently diagnosed bilateral hearing loss to military service.  As such, service connection for bilateral hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


